Citation Nr: 1754381	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  12-18 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a gunshot wound, to include scars on the lower lip and left side of the neck.

2.  Entitlement to service connection for a lung disorder.

3.  Entitlement to an initial rating in excess of 10 percent for diabetes mellitus (diabetes).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from December 1965 to December 1967.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran was scheduled to appear via videoconference before a Veterans Law Judge seated at the Board's Central Office in Washington, D.C. on November 27, 2013.  However, the Veteran did not report to the hearing, and did not provide a timely explanation for his absence.  Instead, the Veteran's representative wrote almost two months after his scheduled hearing to report that the Veteran could not appear at the hearing due to inclement weather.  This request was received more than 15 days following the original hearing date, and, as such, it does not represent a timely request for a new hearing.  Because the Veteran failed to appear for his scheduled Board hearing, his request for a hearing is deemed waived.  38 C.F.R. § 20.702(d).  

By a decision of a Decision Review Officer (DRO) of the RO in February 2016, service connection, in pertinent part, for scars of the bilateral lower extremity, was granted separately.  Thus, the issue of whether new and material evidence has been received to reopen a claim for service connection for residuals of a gunshot wound, to include scars on the right knee, left knee, lower lip, and left side of the neck is recaptioned on the title page as whether new and material evidence has been received to reopen a claim for service connection for residuals of a gunshot wound, to include scars on the lower lip and left side of the neck, so as to better comport with the February 2016 rating decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a March 2006 rating decision, the RO denied service connection for residuals of a gunshot wound, among other disabilities, based on a lack of evidence of current residuals.  The Veteran was notified of the adverse determination, he did not appeal the determination, and no new and material evidence was submitted within the applicable appeal period.

2.  Since the final March 2006 RO decision, evidence received is cumulative or does not tend to show that the Veteran has current residuals of a gunshot wound, to include scars of the lower lip and left side of the neck.  

3.  The Veteran's current lung disorder, calcified granulomas in the lungs, is not presumed to be due to his in-service exposure to Agent Orange. 

4.  The preponderance of the evidence is against a finding that the Veteran's current lung disorder is etiologically related to his service, to include as due to in-service exposure to Agent Orange.  

5.  For the entire period on appeal, the service-connected diabetes has been managed with diet, but not insulin or oral hypoglycemic agent in addition to restricted diet.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim of service connection for residuals of a gunshot wound, to include scars of the lower lip and left side of the neck, may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2017).

2.  The criteria for service connection for lung disorder have not been met.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3.  For the entire period on appeal, the criteria for an initial disability rating in excess of 10 percent for diabetes mellitus have not been met or more nearly approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.119, Diagnostic Code 7913 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Veteran's claim for an increased rating for diabetes arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

For the remaining issues, VA's duty to notify was satisfied by letters in June 2009 and September 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment records, and he was afforded multiple VA examinations, in October 2009, July 2015, and January 2017. These examinations are adequate to resolve the Veteran's claims because the examiners discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran has not reported that his diabetes disability has worsened since the date of the January 2017 examination.  A remand is thus not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The agency of original jurisdiction (AOJ) substantially complied with the September 2016 and June 2017 remand orders, namely to attempt to obtain outstanding records, obtain new VA opinions, and issue a supplemental statement of the case (SSOC).  The Board finds substantial compliance with the Board's September 2016 directives to attempt to obtain additional service treatment records (STRs) and VA treatment records from Charleston, West Virginia, as the record indicates that requests were sent and any existing records were associated with the Veteran's file.  The Veteran and his representative have not identified any failure by the RO to comply with the Board's directions or any missing records.  No further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

II.  Claim to Reopen

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1103.  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In this regard, the United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c). 

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion. Justus v. Principi, 3 Vet. App. 510 (1992).

A finding by the Board of new and material evidence is required in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service connection was denied for gunshot wound residuals in the March 2006 rating decision based on the results of a VA examination from August 2005.  The Veteran denied any scars of the lower lip or left side of the neck to the August 2005 VA examiner.  The VA examiner noted that the Veteran has no scar to the upper or lower lip, the face, or on either side of the neck.  The RO denied the Veteran's claim as there was no diagnosis, and lacking a diagnosis, service connection could not be established.  

The Board notes that a statement of the case (SOC) from March 2017 considered the merits of the Veteran's claim, apparently presuming that the claim had been reopened.  As a finding by the Board of new and material evidence is necessary before establishing jurisdiction to review the merits of the claim, the RO's decision to consider the merits of the claim does not require the Board to ignore the threshold issue of whether to reopen the claim first.  Barnett, 83 F.3d at 1380.

Evidence added to the record since the December 2006 decision continues to show no diagnosis scars of either the lower lip or left side of the neck.  The Board notes that the July 2015 VA examiner noted that the Veteran does not have scars of the lower lip or neck.  While the Veteran's ongoing contentions are noted, they are cumulative and thus not new and material.  Here, the critical element of a current disability with regard to scars of the lower lip or neck is still missing.  The 'new' evidence, additional medical records and VA examinations, is wholly against the claim, and merely reinforces the prior determination that the Veteran does not have scars of the lower lip or neck.  Thus, the evidence added to the file since December 2006 does not relate to an unestablished fact necessary to establish the Veteran's claim.  38 C.F.R. § 3.156(a).  The Board concludes that the evidence added to the record since the December 2006 rating decision is not new and material, and does not raise a reasonable possibility of substantiating the claim.  In summary, the defect existing at the time of the December 2006 rating decision, lack of a current disability, has not been cured, and the claim of entitlement to service connection for gunshot wound residuals, to include scars of the lower lip and left neck, may not be reopened.

III.  Service Connection

The Veteran asserts entitlement to service connection for a lung disorder, to include as due to exposure to Agent Orange (herbicides).  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  E.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting from disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

A veteran who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.30(a)(6)(iii).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97. 

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-43 (1999); 61 Fed. Reg. 57,586-89 (1996).  However, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171   (1998).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09 (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be considered competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id. at 1376-77.

The Board may weigh the absence of contemporaneous medical evidence as one factor to weigh against the other evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Analysis

The Veteran asserts he is entitled to service connection for a lung disorder, to include as due to in-service exposure to Agent Orange (herbicides).  

As an initial matter, the Board will address the Veteran's claims for service connection on a direct basis.  The Veteran has a current diagnosis of calcified granulomas in the lungs as reported by the July 2015 VA examiner, so the first Shedden element is satisfied.  However, there were no findings of a pulmonary disability during the Veteran's service.  The service treatment records (STRs) are negative for evidence of this condition and the Veteran has not alleged that his respiratory symptoms began in-service.  A January 1966 chest X-ray was negative.   The Veteran's objective exit examination reports no trouble with his lungs and normal functioning.  No medical professional has attributed the development of the calcified granulomas to the Veteran's service.  The July 2015 VA examiner noted that there was a slim possibility that the Veteran had been infected with Histoplasma or Tuberculosis in-service.  The Board notes that there is no evidence the Veteran had either Histoplasma or Tuberculosis in-service.  Further, the Veteran's in-service chest X-ray was negative.  The July 2015 VA examiner's opinion that there is a slim chance the Veteran had Histoplasma or Tuberculosis in-service does not rise to the level of reasonable doubt necessary to provide evidence of an in-service injury.  In other words, the mere possibility of the occurrence of an event or injury is insufficient to conclude that the event occurred.  See 38 C .F.R. § 3.102 (reasonable doubt does not include resort to speculation or remote possibility); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); see also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (The term "possibility" also implies that it "may not be possible" and it is too speculative to establish a nexus).  

As such, there is no evidence of an in-service event or injury sufficient to meet the second Shedden element and service connection on a direct basis cannot be established for a lung disorder.  

The Veteran also asserted, for instance in a February 2011 letter, that there is a connection between his lung disorder and his in-service exposure to herbicides.  The Veteran has been presumed to be exposed to herbicides due to his service in Vietnam.  However, calcified granulomas in the lungs are not among the diseases entitled to presumptive service connection due to herbicide exposure.  38 C.F.R. § 3.309(e).  That does not prevent the Veteran from establishing service connection with proof of direct causation of his disability by exposure to herbicides.  Combee, 34 F.3d at 1042.  

The Board finds that the preponderance of the evidence is against a finding that the Veteran's calcified granulomas in the lungs are related to his in-service exposure to herbicides.  The Veteran's assertions that such a link exists are not competent, as there is no evidence he is qualified to offer a medical opinion on such a complex medical question.  Woehlaert, 21 Vet. App. at 462.  The etiology of a lung disorder is not a simple medical issue capable of lay observation and therefore the Veteran's opinion is not probative.  He did not point to any competent medical evidence to support his claim.  The only competent medical evidence to address whether there is a link between herbicides and calcified granulomas of the lungs, instead contradicts the Veteran's claim.  The January 2017 addendum opinion states that there is no known association between pulmonary nodules/granulomas and exposure to herbicides.  

As there is no competent evidence of a connection between the Veteran's current lung disorder and his in-service exposure to herbicides and the only competent evidence weighs against such a connection, the preponderance of the evidence is against the claim for entitlement to service connection.  

In sum, the weight of the evidence shows that the Veteran's calcified granulomas in the lungs are unrelated to service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim of service connection for a lung disorder, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).


IV.  Increased Rating

The Veteran seeks an initial rating in excess of 10 percent for the service-connected diabetes. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

Diabetes mellitus is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Diabetes mellitus which is manageable by restricted diet only, is rated at 10 percent.  A disability rating of 20 percent is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus when the condition requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requires more than one daily insulin injection, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength, or complications that would be compensable if separately evaluated. 38 C.F.R. § 4.119, Diagnostic Code 7913.

As defined in DC 7913, "regulation of activities" means "avoidance of strenuous occupational and recreational activities." 38 C.F.R. § 4.119, Diagnostic Code 7913.  The requirement of regulation of activities due to diabetes must be based on the clinical findings of a medical professional.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).

Because the rating criteria under Diagnostic Code 7913 are cumulative and successive, diabetes that does not meet the criteria at any one level of disability is precluded from the assignment of an increased evaluation at any higher level, since "each higher disability rating include[s] the criteria of each lower disability rating." Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009) (citing Camacho, 21 Vet. App. at 366-67).  In other words, each rating for diabetes requires that all the criteria for any lower available ratings also be met.  It thus follows that section 4.7 of the regulations, which directs that the higher of two potentially applicable disability evaluations will be assigned when the disability more nearly approximates the higher rating, does not apply to Diagnostic Code 7913 given it successive and cumulative criteria.  Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013) (holding that section 4.7 cannot be used to circumvent the requirements for satisfying the criteria for a given rating under Diagnostic Code 7913 in light of its cumulative nature, and observing in this regard that "use of the conjunctive 'and'" in the criteria for a 40 percent rating indicates that "a veteran must demonstrate all of the required elements in order to be entitled to that higher evaluation" notwithstanding section 4.7).

After review of all the lay and medical evidence of record, the Board finds that a rating in excess of 10 percent is not warranted for diabetes at any time on appeal.  The record reflects that during this period, the Veteran's diabetes was manageable by restricted diet only, and did not require insulin or oral hypoglycemic agent in addition to restricted diet.  While the Veteran reported to the July 2015 VA examiner that he recently discontinued use of medication to treat his diabetes, there is little evidence in the medical record that he has been prescribed medication to treat his diabetes.  No private treatment records have been obtained indicating treatment with medication.  He was diagnosed with mild diabetes at the October 2009 VA examination and the VA examiner noted that the Veteran's diabetes is controlled with diet alone and no medications.  He told the March 2012 VA examiner that he had a 30 year history of diabetes that was controlled with diet, but did not indicate that he used medication to treat this condition.  As noted by the January 2017 addendum, the VA treatment notes do not indicate that the Veteran has ever received any oral hypoglycemic agents for the prior 17 years.  A review of the medical evidence does not confirm that the Veteran has been prescribed medication to treat his diabetes.  The lay and medical evidence does not show that diabetes required insulin or oral hypoglycemic agent in addition to restricted diet during the period on appeal.  

To the extent that the Veteran's statements assert that his diabetes has been treated with insulin or medication, they conflict with the objective medical evidence and therefore the Board does not find the Veteran's statements credible.  Gilbert, 1 Vet. App. at 57.

Based on the foregoing, the weight of the lay and medical evidence of record demonstrates that during this period diabetes mellitus was manageable by restricted diet only, and did not require insulin or oral hypoglycemic agent in addition to restricted diet.  For these reasons, the weight of the evidence is against the assignment of an initial disability rating in excess of 10 percent for diabetes for the entire period on appeal.  38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7913.

In this case the Veteran has not specifically alleged that he is unemployable due to his service-connected disabilities, and the record does not otherwise reasonably raise the issue of the Veteran being unable to engage in substantially gainful employment due to this disability.  As noted by the July 2015 VA examiner, the Veteran retired in 2010 and has not alleged that this was due to his service-connected disabilities.  Thus, this appeal does not raise the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).


ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for residuals of a gunshot wound, to include scars of the lower lip and left side of the neck.  

Service connection for a lung disorder, to include as due to exposure to herbicides, is denied.  

An initial disability rating in excess of 10 percent for diabetes mellitus for the entire rating period on appeal is denied.  




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


